





22845302.2
WF&G Draft - 12/2/17


CURO GROUP HOLDINGS CORP.
Non-Employee Director Restricted Stock Unit Grant Notice
CURO Group Holdings Corp. (the “Company”), pursuant to its 2017 Incentive Plan,
as amended from time to time (the “Plan”), hereby grants to Participant
Restricted Stock Units for the number of shares of the Company’s common stock
set forth below. The Restricted Stock Units are subject to all of the terms and
conditions as set forth in this Non-Employee Director Restricted Stock Unit
Grant Notice (this “Grant Notice”), in the Non-Employee Director Restricted
Stock Unit Award Agreement (attached hereto as Attachment I) and the Plan
(attached hereto as Attachment II), both of which are incorporated herein in
their entirety. Capitalized terms not explicitly defined herein but defined in
the Plan or the Non-Employee Director Restricted Stock Unit Award Agreement will
have the same definitions as in the Plan or the Non-Employee Director Restricted
Stock Unit Award Agreement. If there is any conflict between the terms in this
Grant Notice and the Plan, the terms of the Plan will control.
Name of Participant:
 
Date of Grant:
 
Number of Restricted Stock Units
 



Vesting Schedule:
Provided that the Participant has not experienced a Termination prior to such
date, the Award shall vest as follows: one-half of the Restricted Stock Units
shall vest at the 2018 annual meeting of the Company’s stockholders and the
remainder of the Restricted Stock Units shall vest at the 2019 annual meeting of
the Company’s stockholders.

Issuance Schedule:
Subject to any change in respect of a capitalization adjustment (as provided in
Section 11 of the Plan), one share of Stock will be issued for each Restricted
Stock Unit that vests at the time set forth in Section 6 of the Award Agreement.

Restrictive Covenants:
As a condition of the grant of Restricted Stock Units hereunder, the undersigned
Participant hereby affirms all confidentiality, non-interference, invention
assignment or similar covenants previously made by the Participant in favor of
the Company and acknowledges that such covenants are independent obligations of
the Participant (such covenants, the “Restrictive Covenant Agreement”). The
Participant hereby acknowledges and agrees that this Grant Notice and the
Restrictive Covenant Agreement will be considered separate contracts, and the
Restrictive Covenant Agreement will survive the termination of this Grant Notice
for any reason.

Additional Terms/Acknowledgements: By signing below or, if applicable,
electronically accepting this Restricted Stock Unit Award, the undersigned
Participant acknowledges having received and reviewed in their entirety, and
fully understands and agrees to all provisions of this Grant Notice, the
Non-Employee Director Restricted Stock Unit Award Agreement, the Plan and the
Restrictive Covenant Agreement. Participant acknowledges and agrees that this
Grant Notice and the Non-Employee Director Restricted Stock Unit Award Agreement
may not be modified, amended or revised except as provided in the Plan.
Participant further acknowledges that, as of the Date of Grant, this Grant
Notice, the Non-Employee Director Restricted Stock Unit Award Agreement, the
Plan and the Restrictive Covenant Agreement set forth the entire agreement and
understanding between Participant and the Company regarding the acquisition of
Stock pursuant to the Award specified above and supersede all prior oral and
written agreements, promises and/or representations on that subject with the
exception of (i) Restricted Stock Units previously granted and delivered to the
Participant, (ii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law, and (iii) any written
employment or severance arrangement that would provide for vesting acceleration
of this Restricted Stock Unit Award upon the terms and conditions set forth
therein. By accepting this Restricted Stock Unit Award, Participant consents to
receive such documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.





--------------------------------------------------------------------------------





CURO Group Holdings Corp.
By:
Signature
Title:
Date:
Participant
By:
Signature
Title:



Attachments: Non-Employee Director Restricted Stock Unit Award Agreement and
2017 Incentive Plan





--------------------------------------------------------------------------------







22845302.2
Attachment I


CURO Group Holdings Corp.


Non-Employee Director
Restricted Stock Unit Award Agreement
Pursuant to the Non-Employee Director Restricted Stock Unit Grant Notice (the
“Grant Notice”) and this Restricted Stock Unit Award Agreement (this
“Agreement”), CURO Group Holdings Corp., a Delaware corporation (the “Company”)
has granted you Restricted Stock Units (this “Award”) under its 2017 Incentive
Plan (the “Plan”) for the number of Restricted Stock Units indicated in the
Grant Notice.
If there is any conflict between the terms in this Agreement and the Plan, the
terms of the Plan will control. Capitalized terms not explicitly defined in this
Agreement or in the Grant Notice but defined in the Plan will have the same
definitions as in the Plan.
The details of your Restricted Stock Unit Award, in addition to those set forth
in the Grant Notice and the Plan, are as follows:
1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by or on behalf of the Company for your
benefit (the “Account”) the number of Restricted Stock Units subject to the
Award. This Award was granted in consideration of your services to the Company.
2.Vesting. Subject to the limitations contained herein, your Award will vest as
provided in your Grant Notice. Vesting will cease upon your Termination. Upon
such Termination, the Restricted Stock Units credited to the Account that were
not vested on the date of such termination will be forfeited at no cost to the
Company and you will have no further right, title or interest in or to such
underlying shares of Stock.
3.Number of Shares. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for capitalization adjustments, as provided in
Section 11 of the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Stock shall be created pursuant to this Section
3. Any fraction of a share will be rounded down to the nearest whole share.
4.Securities Law Compliance. You may not be issued any shares of Stock under
your Award unless the shares of Stock underlying the Restricted Stock Units are
then registered under the Securities Act or, if not registered, the Company has
determined that such issuance of the shares would be exempt from the
registration requirements of the Securities Act. The issuance of shares of Stock
must also comply with all other applicable laws and regulations governing the
Award, and you shall not receive such Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
5.Transfer Restrictions. Prior to the time that shares of Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.





--------------------------------------------------------------------------------







a.Domestic Relations Orders. Upon receiving written permission from the Board or
its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Stock or other
consideration hereunder, pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this Award with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.
b.Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company, designate a third party who, on your
death, will thereafter be entitled to receive the shares issuable in respect of
your Award. In the absence of such a designation, your executor or administrator
of your estate will be entitled to receive any Stock or other consideration that
vested but was not issued before your death.
6.Date of Issuance.
a.In the event one or more Restricted Stock Units vests, the Company shall issue
to you one (1) share of Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 above).
The issuance date determined by this paragraph is referred to as the “Original
Issuance Date”.
b.If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.
c.The form of delivery (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.
7.Dividends. You shall be entitled to any cash dividends, stock dividends or
other distribution declared that you would have received had your Restricted
Stock Units been actual shares of Stock on the date of such distribution;
provided, however, that the Company will retain custody of all dividends and
distributions, if any (“Retained Distributions”), made or declared on such
shares of Stock (and such Retained Distributions shall be subject to forfeiture
and the same restrictions, terms and vesting and other conditions as are
applicable to the Restricted Stock Units) until such time, if ever, as the
Restricted Stock Units with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in a separate account.
Any applicable Retained Distributions shall be delivered to you as soon as
practicable following each applicable vesting date.
8.Restrictive Legends. The shares of Stock issued under your Award shall be
endorsed with appropriate legends as determined by the Company.
9.Award Not a Service Contract. This Agreement is not an employment or service
contract, and nothing in this Agreement will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or of the Company or an Affiliate to continue your service. In
addition, nothing in this Agreement will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a director of or consultant for
the Company or an Affiliate.
10.Withholding Obligations.
a.On or before the time you receive a distribution of the shares of Stock
underlying your Award, and at any other time as reasonably requested by the
Company in accordance with applicable tax laws, you hereby authorize any
required withholding from the shares of Stock issuable to you and/or otherwise
agree to make adequate provision in cash for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate that arise in connection with your Award (the “Withholding
Taxes”).
b.Unless the tax withholding obligations of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any shares of
Stock.
11.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the





--------------------------------------------------------------------------------





Company, or any of its officers, directors, employees or Affiliates related to
tax liabilities arising from your Award or your other compensation.
12.Notices. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
13.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered a general, unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Agreement.
14.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd-Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company, any compensation recovery policy otherwise required by applicable law,
and any stock ownership guidelines adopted by the Company from time to time.
15.Other Documents. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “open window” periods under, and as otherwise
permitted by, the Company’s insider trading policy, in effect from time to time.
16.Effect On Other Employee Benefit Plans. The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
17.Voting Rights. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares of Stock to be issued pursuant to this
Award until such shares are issued to you. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company. Nothing contained
in this Award, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
18.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
19.Miscellaneous.
a.The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.
b.You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
c.You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
d.This Agreement will be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.





--------------------------------------------------------------------------------





e.All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*        *        *
This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Grant Notice to which it is
attached.





--------------------------------------------------------------------------------











Attachment II
2017 Incentive Plan
(see attached)





